Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
Response to Amendment
This action is in response to an amendment filed August 2, 2022. Claims 2-17 have been amended. Claims 1-19 remain pending in this application.

Response to Arguments
Applicant's arguments filed August 2, 2022 have been fully considered but they are not persuasive. Applicants are arguing in substance the following:

Arguments to Claims :
a) Applicant(s) contend ‘the 101 rejection is invalid because there is no restriction of software patents that would render software subject matter ineligible per se, and the claims do not recite subject matter that falls within any enumerated groupings of abstract ideas’. 

Response to argument a:
	The Examiner respectfully disagrees. To begin, the 35 USC 101 rejection issued is not based on any enumerated groupings of abstract ideas. The rejection has been issued because the system of claim 1 lacks at least one hardware embodiment. In MPEP section 2106.03, it states “Non-limiting examples of claims that are not directed to any of the statutory categories (processes, machines, manufactures, or  composition of matter) include:
• Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations…”
Therefore, absent any hardware embodiments, the claim appears to be directed to a software system and the 35 USC 101 rejection is maintained.

The examiner has addressed arguments directed to claim limitations as stated only. Arguments not directed towards claim limitations have not been addressed. Applicant(s) is/are urged to direct arguments for claim limitations recited, because arguments not directed to claim limitations and statements are not given value since they do not appear in the claim. As to any claims not specifically discussed, the applicant(s) argued that it was patentable for one of the reasons discussed above. Please see response to above arguments for unspecified discussions. 
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 remain rejected under 35 U.S.C. 101 because they are directed to non-statutory subject matter. Claim 1 is directed to a system which embodies a functions abstraction layer, one or more interfaces, and a virtualized module. The listed embodiments do not appear they are implemented as hardware embodiments, and may comprise software only. Claims directed to systems which only embody software elements are directed to software systems. Software systems are not statutory and therefore, not patent eligible. Dependent claims 2-17 do not limit or further define the system as a hardware system and are also rejected for the same reasons as claim 1.

Allowable Subject Matter
Claims 1-19 are allowed over available prior art(s), but claims 1-17 remain rejected under 35 U.S.C 101.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

	Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  The Examiner has not found any reasonable prior art(s) nor combination of prior art(s) which teach the feature of ‘…generating control parameters to affect an operation of at least one of the broadband access network elements, the control parameters being at least partially based on the operation data; and communicating the control parameters to at least one of the broadband access network elements through the functions abstraction layer’.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESTHER B. HENDERSON whose telephone number is (571)270-3807. The examiner can normally be reached Monday-Friday 6a-2p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T. Bates can be reached on 571-272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ESTHER B. HENDERSON/Primary Examiner, Art Unit 2458  
October 7, 2022